.;t- ~ ; •   '.,1
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   )T
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                               JUDGMENT IN A CRIMINAL CASE
                                             v.                                     (For Offenses Committed On or After November I, 1987)


                                 Raul Silva-Sanchez                                 Case Number: 3:19-mj-22193

                                                                                    Jason T. Confi
                                                                                    Defendant's Attorney


        REGISTRATION NO. 85495298
        THE DEFENDANT:                                                                           MAY 3 I 2019
         IZI pleaded guilty to count(s) _l~of~C~o~m~pl~a~in~t_ _ _ _ _ _ _ _ _ __j.,~~~~~1'14~:00~~---1
         0 was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           -·
        Title & Section                     Nature of Offense                                                         Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               1
             0 The defendant has been found not guilty on count( s)
                                                                                 ------------------~
             0 Count(s)                                                              dismissed on the motion of the United States.
                           ------------------
                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        0 TIME SERVED                            ~ __l_O____ days
              IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                            charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, May 31, 2019
                                                                                  Date of Imposition of Sentence

                                (".--<~:~
         Received           h"\                                                   :Jvlicfiae(J. Seng
                       DUSM'-                                                     HONORABLE MICHAEL J. SENG
                                                                                  UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                    3:19-mj-22193
